IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CORY LISENBEE,

              Appellant,

 v.                                                     Case No. 5D18-396

DEAN WHITMAN,

              Appellee.

________________________________/

Opinion filed August 17, 2018

Appeal from the Circuit Court
for Seminole County,
John Galluzzo, Judge.

Cory Lisenbee, Lake Mary, pro se.

Joseph S. Justice, of Ringer, Henry,
Buckley & Seacord, PA, Orlando, for
Appellee.


PER CURIAM.

       The trial court properly dismissed Appellant’s amended complaint with prejudice.

The applicable statute of limitations had run, and Appellant admittedly failed to comply or

plead compliance with the mandatory presuit investigation and notice requirements set

forth in chapter 766, Florida Statutes.

       AFFIRMED.

ORFINGER, EVANDER and EDWARDS, JJ., concur.